                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                             Crim. Case No. 18-20284
              Plaintiff,

v.                                           Paul D. Borman
                                             United States District Judge

DANIEL ALVINO VASQUEZ,

          Defendant.
_____________________________/

                      ORDER DENYING DEFENDANT’S
                    MOTION TO QUASH SEARCH WARRANT

        On July 13, 2018, Defendant Daniel Alvino Vasquez filed a Motion to

Quash the Search Warrant and Suppress the Evidence Seized.

        On April 26, 2018, Defendant Daniel Albino Vasquez was charged in a six-

count indictment, with five counts of Possession with Intent to Distribute

Controlled Substances (Oxycodone), 21 U.S.C. §841(a)(1), and one count of

Unlawful Distribution of Controlled Substances (Oxycodone), 21 U.S.C.

§841(a)(1). The indictment also contained a Forfeiture Allegation, 21 U.S.C.

§853.




                                         1
      The indictment alleged that the State of Michigan’s Automated Presumption

System (MAPS) requires pharmacies to report on a daily basis all controlled

substance prescriptions filled at their pharmacy including patient information, the

name, strength and quantity of the controlled substance. The indictment further

alleges that from November 2012-November 2017, Defendant filled prescriptions

on a monthly basis for 1500 oxycodone 30mg pills, totaling over 90,000

oxycodone pills; that between January 2014 to July 2017, Defendant deposited

over $400,000 cash into multiple bank accounts; and that in November 2017, less

than 30 days after filling a prescription for 1500 oxycodone 30mg pills, Vasquez

tested negative for oxycodone.

      On September 28, 2018, the Court held a hearing on Defendant’s Motion to

Suppress. Specifically, the Defendant sought to challenge the validity of the search

warrant to take a blood sample from him.

      At the conclusion of the hearing, the Court took the matter under

advisement, and then provided the parties with an opportunity to file a

supplemental memorandum within the next three weeks to supplement their

argument. Neither party provided a supplemental memorandum or supplemental

authority.




                                          2
         The legal issue focuses on whether the affidavit for the search warrant

provided probable cause to support the blood draw search. Specifically, the

Government sought the blood draw to establish a negative – that the Defendant did

not have any drugs in his system, and therefore, he was not taking the drugs he

purchased per multiple prescriptions, but instead, was illegally distributing the

drugs.

         Defendant contends that the affidavit lacks the required probable cause to

support the issuance by a Magistrate Judge of the search warrant to take

Defendant’s blood. Defendant contends that the Government’s presentation to the

Magistrate Judge of his doctor’s (Dr. Kenneth Richter) prescription record for him,

inter alia, did not establish probable cause to take the blood draw, the results of

which provide significant evidence for the government’s case.

         The Assistant United States Attorney (AUSA) stated that the purpose of the

blood draw was to determine how much oxycodone Defendant Vasquez was

ingesting, if any, and that if he was not ingesting oxycodone, then that oxycodone

was being improperly diverted into the community.

         The AUSA then proceeded to highlight the critical provisions contained in

the affidavit of DEA Special Agent Keith McGreery that was provided to

Magistrate Judge David Grand:


                                            3
¶ 5 speaks to Agent McGreery’s experience and training
investigating drug diversion for illicit purposes, and his
awareness of prescribing patterns by physicians that are
outside the course of legitimate medical practice and
pharmacies dispensing these substances outside
legitimate pharmacy practice.

¶ 11 speaks to Oxycontine/Oxycodone, the opiod
involved in this case.

¶ 14 speaks to his investigation and other drug diversion
conspiracies in the greater Detroit area diverting
oxycodone for illegal sale.

¶ 16 speaks to his knowledge of the MAPS report that
Defendant has been receiving 1500 oxycodone tablets per
month for over one year.

¶ 18 speaks to his knowledge that Dr. Kenneth Richter
has been prescribing Defendant excess quantities of
oxycodone and hydracodone starting in 2010 and
continuing to the present.

¶ 19 speaks of his knowledge that J.S., a patient of Dr.
Richter filed a complaint with the FBI that as a 10 year
patient of Dr. Richter, he/she had become addicted to
pain medication that he confirmed in a May 2017
interview with J.S. – prescriptions for Fentanyl and
Oxycodone 30mg.

¶ 21 sets forth a chart listing the quantities of oxycodone
and hydracodone prescribed to and filled by Defendant.

¶ 22 speaks of Defendant continuously receiving
prescriptions for a 30 day supply of 1500 tablets of
Oxycodone, most recently, as set forth in ¶ 27, a 30 day
prescription for 1500 30 mg Oxycodone tablets on
October 18, 2017, and in ¶ 28 stating that if Defendant

                             4
             were taking those excessive amounts, it would create an
             extremely dangerous situation given the Milligram
             Morphine Equivalents standard as noted in ¶ 24.

             ¶ 28 states there is probable cause to believe, based on
             these excessive quantities of narcotics that Defendant is
             diverting at least a portion of the 1500 oxycodone MG
             tablets he receives and that a blood draw can determine
             and establish this.

             ¶ 29 speaks to corroborative surveillance at Defendant’s
             home, seeing him drive to a location where a female,
             surname Peck, exited her car and entered Defendant’s
             car, and then leave. Her car was stopped and police
             seized 8 oxycodone 30 mg tablets from her purse.

             ¶ 31 sets forth that the FBI executed search warrants for
             pings and text messages on Defendant’s phone, and
             confirmed that Peck was indeed purchasing these pills
             from Defendant on July 27, 2017, and in ¶ 32, further
             contact between the two on August 4, 5, and 6, 2017
             regarding payment to Defendant for his drug sales to her.

      This Court concludes that this affidavit clearly establishes probable cause

supporting Magistrate Grand’s issuance of the search warrant on November 10,

2017 for a blood draw of Defendant Daniel Albino Vasquez.

      Accordingly, the Court denies Defendant’s Motion to Suppress the evidence

seized pursuant to the blood draw.

      The Court notes that the Supreme Court requires deference to the decision of

the Magistrate Judge with the key question, whether the evidence reviewed as a

whole provided a substantial basis for the magistrate’s finding of probable cause.

                                          5
Massachusetts v. Upton, 466 U.S. 727 (1984), applying the holding in Illinois v.

Gates, 213 (1983).

      Finally, even if there was not sufficient evidence to establish probable cause,

the Court finds that the FBI reasonably relied upon the search warrant to come

under the “good faith” exception to the exclusionary rule set forth in United States

v. Leon, 428 U.S. 465 (1976).

      Accordingly the Court DENIES Defendant’s Motion to Suppress the blood

draw evidence seized pursuant to the search warrant.

      SO ORDERED.



                                       s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: November 13, 2018

                          CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing order was served upon each
attorney or party of record herein by electronic means or first class U.S. mail on
November 13, 2018.


                                       s/Deborah Tofil
                                       Case Manager




                                          6
